Citation Nr: 1237049	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  10-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1989 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which reopened and denied on the merits a claim of service connection for multiple sclerosis. 

The issue on appeal was adjudicated by the RO as a petition to reopen on the basis of new and material evidence.  Under 38 C.F.R. § 3.156(c) (2012), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without regard to the provisions relating to new and material evidence.  Service connection for multiple sclerosis was originally denied by the RO in a January 2007 rating decision.  At the time of that decision, only the Veteran's July 1989 enlistment examination had been obtained.  Subsequently, in July 2007, the National Personnel Records Center (NPRC) supplied the RO with many more service treatment records.  As these service treatment records were clearly not of record at the time of the original rating decision denying the service connection claim for multiple sclerosis, the Board finds that the criteria of 38 C.F.R. § 3.156(c) have been satisfied and that reconsideration of the original claim is warranted.  Therefore, the claim is properly characterized as one for service connection on the merits rather than a petition to reopen a previously denied claim.  

The Board also notes that as the remaining service treatment records were received prior to the expiration of the appeal period following the January 2007 rating decision, they must be considered as having been filed in connection with the Veteran's original September 2006 claim.  See 38 C.F.R. § 3.156(b).  Thus, in light of this subsection, an award of service connection need not be based in whole or in part on the newly associated service department records in order to be retroactive to the date of the Veteran's initial claim, as required under subsection 3.156(c).  

The Board remanded this claim in April 2011 for further development.  It now returns for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay, the Veteran's claim for multiple sclerosis must be remanded again to ensure that it has been afforded every reasonable consideration, and that all due process requirements have been satisfied. 

In the Board's April 2011 remand directives, it instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and obtain an opinion from the examiner as to whether the Veteran's multiple sclerosis manifested within the seven-year presumptive period following his separation from service in August 1993.  See 38 C.F.R. § 3.307(c) (2012).  In this regard, under VA regulation, multiple sclerosis which manifests within seven years from active service will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  See 38 C.F.R. § 3.307(a) and (c).  While section 3.307(c) provides that a chronic disease must have manifested to a degree of 10 percent or more within this presumptive period, the presence of multiple sclerosis is entitled automatically to a minimum rating of 30 percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8018 (2012).  Thus, there is no need to show that it manifested to a certain degree of severity within the presumptive period, but merely that it was present.  

In the July 2011 VA examination report, the examiner opined that the Veteran's multiple sclerosis did not manifest within the seven-year presumptive period as symptoms associated with the Veteran's multiple sclerosis, namely numbness and weakness of the left leg, did not manifest until May 2001.  It was based on these symptoms and the results of a brain scan that a diagnosis of multiple sclerosis was made in June 2001, as shown by the private treatment records.  Indeed, the private treatment records show that the Veteran's multiple sclerosis has primarily been manifested by left-sided weakness and numbness, including of the upper and lower extremities on that side.  See, e.g., June 2001 and July 2006 private treatment records.  Earlier treatment records are generally negative for these symptoms, and the examiner found that the Veteran's history of headaches, for which he received emergency treatment and neurological testing in October 1995, was not related to his multiple sclerosis. 

However, the Board finds that there is evidence of record not considered by the examiner which at least suggests the possibility that the Veteran's multiple sclerosis may have had an earlier onset.  Specifically, in a December 1999 private treatment record, the Veteran reported that "initially he felt like his left side was somewhat weak, although now he states that [he] feels fairly normal."  This symptom apparently occurred following a motor vehicle accident in which the Veteran hit his head.  It was noted that a CT scan of the head was interpreted as normal by the radiologist.  No abnormalities were noted in a neurological examination.  

While the Veteran's transient symptom of left-sided weakness in December 1999 may have seemed inconsequential at the time, it appears to acquire significance in light of his subsequent symptoms of left-sided weakness and numbness which lead to a diagnosis of multiple sclerosis in June 2001, and which indeed have been the primary symptoms associated with this disorder.  In this regard, section 3.307(c) provides that establishing entitlement to service connection on a presumptive basis for a chronic disease does not require that the disease in question be diagnosed during the presumptive period, but only that characteristic manifestations of the disease to the required degree be shown by acceptable medical or lay evidence, followed without unreasonable time lapse by definite diagnosis.  Importantly, this subsection further provides that "[s]ymptomatology shown in the prescribed period may have no particular significance when first observed, but in the light of subsequent developments it may gain considerable significance."  Id.  Thus, "[c]ases in which a chronic condition is shown to exist within a short time period following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified" as a manifestation of the chronic disease in question.  Id.  Such is the case here.  As observed by the Board in its April 2011 remand, the Veteran's multiple sclerosis was diagnosed in June 2001, less than a year after the seven-year presumptive period following the Veteran's August 1993 separation from active service. 

In light of the principles set forth in the preceding paragraph, a new VA opinion should be obtained by a VA neurologist or examiner with an appropriate background in or knowledge of brain or neurological disorders to determine the likelihood that the Veteran's transient symptoms of left-sided weakness in December 1999, following the motor vehicle accident, were an earlier manifestation of multiple sclerosis.  The examiner need not address its severity at the time, but merely whether it could be said to have manifested to some extent.  Significantly, the examiner should consider the fact that when the Veteran was first diagnosed with multiple sclerosis in June 2001, the treating physician suspected that it was of the "relapsing and remitting form . . . given the way these symptoms [of multiple sclerosis] have remitted gradually over a few weeks."  Appearing to confirm this finding is a July 2006 private treatment record which reflects that when the Veteran was seen for an exacerbation of his symptoms, he reported only two such exacerbations in the past six years.  There are no treatment records between 2001 and 2006 showing that the left-sided weakness and numbness were generally present or manifested on a frequent basis.  Rather, it appears that these symptoms more or less abated until 2006.  Thus, the medical evidence suggests that transient symptoms of left-sided weakness in December 1999 could be in keeping with an earlier onset of multiple sclerosis, as subsequent manifestations were also, at least initially, intermittent in nature. 

The Board had also instructed in its April 2011 remand directives that the examiner should render an opinion as to whether the Veteran's multiple sclerosis was directly incurred in active service.  The examiner did not render an opinion on this aspect of the claim.  Thus, the July 2011 VA examination report did not substantially comply with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  On remand, the examiner should also render an opinion addressing service connection on a direct basis.  

Accordingly, the case is REMANDED for the following actions:

1. The agency of original jurisdiction (AOJ) should obtain an opinion by a VA neurologist or, if one is not reasonably available, an examiner with an appropriate background in or knowledge of disorders of the brain or neurological system, regarding the etiology of the Veteran's multiple sclerosis, following the guidelines discussed below.  The Veteran need not be scheduled for another examination unless deemed necessary by the medical professional rendering an opinion on this claim.  The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran's mention of transient left-sided weakness in December 1999, following a motor vehicle accident, was an early manifestation of multiple sclerosis, symptoms of which primarily consist of intermittent left-sided weakness and numbness, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability) .  It should be noted that such symptoms lead to an official diagnosis in June 2001, only a year and a half after the Veteran's mention of left-sided weakness in December 1999.  

The examiner should then render an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis first manifested, however faintly, within seven years following his separation from service in August 1993, or whether manifestation within this time period is unlikely.

The examiner should also render an opinion as to whether it is at least as likely as not that the Veteran's multiple sclerosis was directly incurred in or aggravated by active service, or whether such a relationship is unlikely. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

2.  After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


